DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 5/3/2021. Claims 21-40 are currently pending. Claims 21, 30, and 39 have been amended. Claims 1-20 have been previously canceled.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the primary reasons for allowance is the inclusion, in a surgical cutting and fastening device, of a forward control circuit comprising a first flow path having a resistor, a second flow path having a power control switch, and a reverse flow path configured as claimed. Claims 30 and 39 are similarly allowed for including a forward control circuit configured as claimed. The prior art does not anticipate the claimed subject matter, and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/6/2021